Citation Nr: 1756411	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for external hemorrhoids.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of pseudofolliculitis barbae.

6.  Entitlement to service connection for erectile dysfunction.




REPRESENTATION

The Veteran represented by:  Robert C. Brown, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970 and from September 1974 to November 1986.  Additionally, he served in the United States Naval Reserves from November 1970 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, February 2015, and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the file. 

The issues of entitlement to an increased disability rating in excess of 10 percent for external hemorrhoids; service connection for a bilateral hearing loss disability; service connection for a gastrointestinal disability, to include irritable bowel syndrome; service connection for an acquired psychiatric disorder, to include depression and  PTSD; service connection for pseudofolliculitis barbae; and service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran expressed a desire to withdraw the appeal of his service connection claim for a bilateral hearing loss disability during an October 2016 Board videoconference hearing.


CONCLUSION OF LAW

The criteria for withdrawal from appeal of the service connection claim for a bilateral hearing loss disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the October 2016 Board videoconferencing hearing, the Veteran expressed his desire to withdraw the appeal of his service connection claim for a bilateral hearing loss disability.  October 2016 Board Hearing Transcript at 2. 

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appeal.  38 U.S.C. § 7105.  An appeal may also be withdrawn by the veteran or an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  As the Veteran has withdrawn his appeal with regard to the service connection claim for a bilateral hearing loss disability, there is no allegation of error of fact or law remaining for the Board to adjudicate.  



ORDER

The issue of entitlement to service connection for a bilateral hearing loss disability is withdrawn.


REMAND

I.  Increased Rating for Hemorrhoids

The Veteran contends that he is entitled to a compensable disability rating prior to May 28, 2014 and in excess of 10 percent from May 28, 2014 for his hemorrhoids.  See November 2013 Statement in Support of Claim.  In this regard, he was most recently examined by the VA in September 2015.  See September 2015 Rectum and Anus Conditions VA Examination Report.  Subsequently, during the October 2016 Board videoconference hearing, he claimed his hemorrhoids have increased in severity since the September 2015 VA examination.  October 2016 Board Hearing Transcript at 30.  Thus, the Board finds a remand is appropriate to obtain another VA examination.  

II.  Service Connection for a Gastrointestinal Disability

The Veteran contends that he has irritable bowel syndrome, secondary to his service-connected hemorrhoids.  See January 2015 Veteran's Supplemental Claim for Compensation; January 2015 Statement in Support of Claim.  In the alternative, he submits it stems from the sea sickness he experienced in service, which caused stomach issues and required medication.  October 2016 Board Hearing Transcript at 23. 

Although the Veteran has never sought treatment for the claimed irritable bowel syndrome, he avows that he suffers from bouts of constipation, diarrhea, and gas.  See January 2015 Statement in Support of Claim; October 2016 Board Hearing Transcript at 22, 26; see also February 2012 VA Emergency Department Note (noted the Veteran's complaint of abdominal pain and difficulty with constipation).

A review of the Veteran's service treatment records discloses a complaint of vomiting since the ship he was on board set sail.  See November 1969 Sick Call Treatment Record.  At that time, the treatment provider documented an impression of motion sickness and prescribed Dramamine.

The Veteran has yet to be afforded a VA examination in this regard.  Therefore, the Board finds a remand is necessary in order to provide him with one.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103(A)(d)(2) (2012).

III.  An Acquired Psychiatric Disorder

The Veteran contends his current diagnoses of depressive disorder and PTSD stem from his service.  See May 2011 Veteran's Supplemental Claim for Compensation; October 2016 Board Hearing Transcript at 6.  

In furtherance of this claim, the Veteran has been afforded one VA examination in August 2013.  See August 2013 Initial PTSD VA Examination Report.  Upon examination, the VA examiner concluded he did not meet the full criteria for a PTSD diagnosis.  In doing so, the VA examiner did not reconcile his prior diagnoses of PTSD and PTSD-like symptoms of record with the current findings.  See August 2006 VA Psychology Group Counseling Note (noted diagnosis of PTSD); July 2011 VA Psychology Outpatient Note (noted diagnosis of PTSD); August 2012 VA Psychiatry Note (noted the Veteran demonstrated PTSD-like symptoms). 

Since the August 2013 VA examination, the Veteran's VA and private treatment records continue to intermittently reflect diagnoses of PTSD and PTSD-like symptoms.  See September 2013 Confidential Report by Dr. M.S. (diagnosed the Veteran with PTSD); February 2014 VA Psychiatry Note (noted an impression of PTSD); September 2014 VA Psychiatry Note (noted an impression of PTSD-like symptoms).

As another matter, while the VA examiner acknowledged the Veteran carried a diagnosis of depressive disorder, not otherwise specified, the VA examiner did not proffer a nexus opinion in that regard.  

In light of the above, the Board finds the August 2013 Initial PTSD VA Examination Report is inadequate to adjudicate this claim.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Consequently, a remand is necessary to obtain another VA examination.

IV.  Residuals of Pseudofolliculitis Barbae

The Veteran contends that he continues to suffer from residuals of the pseudofolliculitis barbae diagnosed in service.  See May 2014 Report of General Information; January 2015 Veteran's Supplemental Claim for Compensation.  

According to the Veteran's STRs, he was diagnosed with pseudofolliculitis barbae in July 1986.  See July 1986 Chronological Record of Medical Care.  Based on the date of diagnosis in service, the RO found he was barred from receiving any compensation benefits due to the character of discharge for the relevant period of active duty service.  See February 2015 Rating Decision. 

The Veteran had four distinct periods of active duty service.  He received an honorable discharge for each period of active duty service, with the exception of the period between October 1981 and November 1986.  According to his DD Form 214 for the active duty period between October 1981 and November 1986, he was discharged under other than honorable conditions.  

A review of the Veteran's service personnel records reveals that he was recommended for discharge under other than honorable conditions following an Administrative Board proceeding, which found misconduct due to the commission of a serious offense; a violation of Article 92, failing to obey a lawful order between May 22 and 28, 1986.  Additionally, the Administrative Board found he committed misconduct by abusing drugs based on a May 1986 positive urinalysis for cocaine.  

Pursuant to 38 C.F.R. § 3.12(a), compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012).  A discharge or release from service due to willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2017).  However, if a veteran was insane at the time of committing the offense that caused the discharge or release, then compensation is not barred.  38 C.F.R. §§ 3.12(b), 3.354 (2017).

During the October 2016 Board videoconference hearing, the Veteran's representative contested the RO's finding in the February 2015 rating decision that his character of discharge was an absolute bar for compensation benefits citing the insanity exception in 38 C.F.R. § 3.12 and the likelihood the Veteran suffered from an acquired psychiatric disorder in service.  October 2016 Board Hearing Transcript at 41. 

Given the Veteran's service connection claim for an acquired psychiatric disorder herein, the Board finds a remand is necessary to obtain a VA medical opinion regarding his sanity at the time he committed the offenses for which he was discharged. 

V.  Erectile Dysfunction

The Veteran contends that his erectile dysfunction stems from his service.  See March 2016 Statement in Support of Claim; see also May 2011 VA Primary Care Progress Note (noted a past history of erectile dysfunction and included the same among the Problem List); February 2014 VA Psychiatry Note (noted among the Veteran's active medications a prescription for erectile dysfunction) .  More specifically, he asserts that it is caused by the treatment he received for gonorrhea in service. 

A review of the Veteran's STRs confirms he was treated with antibiotics for acute urethritis due to gonococcus and Neisseria gonorrhea multiple times in service.  See March 1970 Chronological Record of Medical Care; August 1986 Chronological Record of Medical Care; November 1986 Chronological Record of Medical Care.  

The Board notes, the Veteran has not undergone a VA examination in this regard.  See April 2016 Notice of Disagreement (the Veteran argued the VA did not fulfill its duty to assist because no VA examination was provided).  Therefore, the Board finds a remand is necessary in order to provide him with one.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his hemorrhoids.

2. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed acquired psychiatric disorders.

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of an acquired psychiatric disorder.

b. As to each current and any prior diagnosis opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to any of his periods of active duty service and explain why.

As to a diagnosis of PTSD, the examiner should also discuss whether the claimed in service stressors support the diagnosis.

c. Opine as to whether it is at least as likely as not (50 percent probability or greater) that he met the definition for insanity pursuant to 38 C.F.R. § 3.354 in May 1986, when he was charged with serious misconduct, which led to his discharge under dishonorable for VA purposes.

d. In rendering an opinion, the examiner should consider his relevant lay statements, to include his testimony during the October 2016 Board videoconference hearing that his psychiatric problems manifested in service through excessive drinking, a decline in leadership, and loss of self-esteem; and his November 2011 Statement in Support of Claim for Service Connection for PTSD.

3. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed gastrointestinal disability, to include irritable bowel syndrome.

After reviewing the complete record, the examiner should:

a. Diagnose all gastrointestinal conditions.

b. As to each diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to any of his periods of active duty service, to include the motion sickness he experienced in service and the treatment he received for the same, and explain why.

c. If a diagnosis is not caused by or otherwise related to any of his periods of active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened beyond its natural progression) by his service-connected external hemorrhoids and explain why.

The examiner is reminded that an opinion must address both causation and aggravation.

d. In rendering an opinion, the examiner is asked to discuss his relevant lay statements of record, to include his testimony during the October 2016 Board videoconference hearing that he suffered stomach issues due to sea sickness in service for which he was prescribed medication, and January 2015 Statement in Support of Claim that he suffered from bouts of constipation. 

4. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed erectile dysfunction.

After reviewing the complete record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to any of his periods of active duty service, to include his diagnoses of for acute urethritis due to gonococcus and Neisseria gonorrhea in service and/or the medications used to treat the same, and explain why.

5. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


